Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 7/26/2019 are acknowledged.  Claims 70-89 are pending.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner “in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.” See MPEP § 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84 and 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification does not enable one to determine what is a similar fragrance nor determine whether a user will have a similar psychological experience.  There is no guidance as to what parameters need to be considered to be a similar fragrance or similar psychological experience or what degree is needed to be similar.  Further, how an individual perceives a fragrance and how they experience that psychologically is relative to the individual user.  Some users may experience joy or comfort from a scent while others may feel anger, anxiety, or displeasure from the same scent. The specification provides nothing along the way of how to account for this.  
	In making an enablement rejection the Wands factors for undue experimentation need to be considered.  These are as follows:
	(A) The breadth of the claims;
	(B) The nature of the invention;
	(C) The state of the prior art;
	(D) The level of one of ordinary skill;
	(E) The level of predictability in the art;
	(F) The amount of direction provided by the inventor;
	(G) The existence of working examples; and
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	Here the claims are broad as just generally similar fragrances and psychological experiences are recited without any further limitations or descriptions.  This weighs to undue burden given the broader claims. 
	As to the nature of the invention, the invention is a fragrance dispenser with preprogrammed operation.  The invention is not in the field of biological or psychological research. Thus, practitioners in this area would not readily know or understand research in how people perceive and psychologically experience scents.  This also weighs in favor of undue experimentation.
	The prior art does not generally teach fragrance dispensers considering the similarity of psychological experiences of different users.  The prior art thus does not provide instructions on how to do this without further undue experimentation.
	The level of ordinary skill in the art is varied. Fragrance dispensers can be made by many different people with different backgrounds.  There is not generally a required academic background. This also weighs in favor of undue experimentation as a person of ordinary skill in the art is not necessarily a psychologist or biology researcher.
	Fragrance dispensers are not unpredictable.  The operation of releasing a fragrance into the air is predictable.  How people respond to a fragrance may follow trends overall but an individual in particular may be unpredictable.  This factor does not really weigh heavily one way or the other.
	The specification as noted above provides no guidance as to what is similar or how to ensure that a similar psychological experience is had.  This weighs heavily towards undue experimentation.
	Similar to the lack of guidance there are no specific working examples of how this is achieved.  Again, this weighs heavily towards undue experimentation. 
	Given the lack of specifics of the disclosure as noted above, someone attempting to make or use the knowledge of the application would have to do a lot of experimentation, guessing, and figuring things out on their own. Again, this weighs heavily towards undue experimentation.
	Having considered and weighing the factors above, the specification does not provide for a person having ordinary skill in the art to make or use the invention without undue experimentation.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84 and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite an olfactory experience that is “at least similar” and “a similar psychological effect”.  It is unclear what exactly the boundary of similar is.  It is unclear how close something has to be to be “similar” and it is unclear what characteristics have to be the same or close to the same to be “similar” and what characteristics can be different. 
	Additionally, the psychological effect a scent has is relative to the user.  Some users may experience joy or comfort from a scent while others may feel anger, anxiety, or displeasure from the same scent.  The olfactory experience someone has is also dependent and relative.  Thus it is unclear when a substitute scent would produce a similar experience or psychological effect because both are relative to the individual users.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71, 74, 78-80, 85, 86, 88, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2010/0243754) (cited by applicant) in view of Maslin “Polyester, An Offbeat Comedy”, Polyester Odorama Technology, and Selander (US 2007/0023540).
With regards to claim 70, Harris teaches a method of operating a scent delivery system (figs 1-6) to provide scent from cartridges (67) comprising: removably receiving a scent cartridge (67) by the scent delivery system (system in which the cartridge is inserted) the scent cartridge bearing scent media (liquid fragrance) (cartridges can be removed to be replaced or refilled); reading machine readable information (content data from an embedded chip) from the scent cartridge removably received by the scent delivery system, the machine readable information being indicative of available scent media (liquid type and fragrance name); receiving a set of scent activation information by the scent delivery system (optimized dispensing and vaporization protocol based on the content information read from the chip) the set of scent activation information specifying a temporal sequence of scents to be released (different time intervals and mixes of scents) (abstract and para [0068]-[0071]; [0259]-[0262]).  
In the embodiment of fig 1-6 Harris is silent as to the number of scents in each cartridge.  In a later embodiment, Harris teaches multiple compartment cartridges that store three different scents in each cartridge (fig 54 and para [0326]).  Harris teaches that using a single cartridge with multiple fragrances can offer convenience in having to handle fewer individual cartridges while still having multiple scents (para [0326]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the cartridges have a number of different scent media as taught by Harris in order to offer convenience in having to handle fewer individual cartridges while still having multiple scents.
Harris teaches the use of a processor (controller 106; it reads information and processes the information to determine the optimal delivery protocol) and teaches using the processor/controller to control all aspects of the system (para [0046]-[0049] and [0262]). Harris does not teach the claimed receiving instructions, determining based on the instructions, and in response to the determination delivering the scent.
Maslin teaches a scent delivery method called Odorama which uses the Odorama card shown in Polyester Odorama Technology.  In this method an instruction is received by a person to release a scent at a certain time (scratch and sniff).  The instructions (the movie directions) includes a scent track (order of the scents) that specify an activation sequence (order of the scents) for activating multiple different scent media (each different scent) at selected times (the times for each scent) and sequences of scents (a sequence of scents being two or more scents in order; a first sequence 1-3 followed by a second sequence 4-6, and a third sequence 7-10).  In carrying out the method the person matches the instructed scent with one marked on the Odorama card (matching numbers) and thus determining that the scent media corresponds to the set of scent activation information.  In response to determining that the scent corresponds to the scent information the user activates the scent (scratch and sniff) thus delivering the scent (middle of page two of Maslin and photo of the Odorama card).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have automated the method of Odorama using the processor and device of Harris in order to automatically provide accurate scent sequences on demand.
The combination results in receiving instructions that include at least a set of scent activation information by the scent delivery system, the set of scent activation information specifying a temporal sequence of scents to be released; determining, after receiving the instructions by at least one processor of the scent delivery system whether one or more of the scent media in the scent cartridge correspond to the set of scent activation information; and in response to determining that the scent cartridge is corresponds to the set of scent activation information, activating the scent media according to the set of scent activation information to provide scent from the scent delivery system.
The combination does not explicitly specify that the comparing is done prior to executing any portion of the temporal sequence of scents. Selander teaches a multiple fragrance delivery device that uses a fragrance track to provide desired scents at appropriate times along with a multimedia presentation (ie. A film or movie) (abstract).  In doing so, Selander teaches that the fragrance track provides a signal that is processed to activate the fragrance release sequence which first indexes the turret of fragrances so that the correct fragrance is dispensed (para [0031]).  It would have been obvious to a person having ordinary skill in the art to index and compare all the scents on a fragrance track before releasing any fragrance in order to ensure that the correct fragrances are provided and released as desired.
With regards to claim 71, Harris teaches sending notifications about a status of the system to a remote control having a display and programming operation using the remote control (para [0261]).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have sent a notification that the scent media did not match the scent activation information in order to update the user about the system status.
With regards to claim 74, the Odorama method taught by Maslin and the Odorama card teaches in response to determining that the scent media corresponds to the activation information activating the scent media in an order specified by the spatial position of the scent media that corresponds to a number of spatial positions specified by the activation information (the user receives the activation information and then in order activate the corresponding scent which are arranged in order of their instructed release).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have arranged the scent media and activated the scent media in order corresponding to the activation information and the spatial positions in order to release scent in an organized and controlled manner.
With regards to claim 78, Harris  teaches that reading machine-readable information from the scent cartridge removably received by the scent delivery system includes reading identification information that identifies a cartridge type (the type being what its contents are) of the scent cartridge, the cartridge type indicative of the scents releasable by all scent cartridges sharing the same cartridge type (all cartridges that have the same scents) (Harris para [0068]-[0071]; [0259]-[0262]).
With regards to claim 79, Harris teaches that reading machine-readable information from the scent cartridge removably received by the scent delivery system includes reading identification information that identifies each scent releasable by the scent cartridge (Harris para [0068]-[0071]; [0259]-[0262]).
With regards to claim 80, Harris teaches that reading machine-readable information from the scent cartridge removably received by the scent delivery system includes reading identification information that distinguishes the scent cartridge from each of a plurality of other scent cartridges (scent cartridges that contain other scents/scent combinations) (Harris para [0068]-[0071]; [0259]-[0262]).
With regards to claim 85, The instructions (the movie directions) includes a scent track (order of the scents) that specify an activation sequence (order of the scents) for activating multiple different scent media (each different scent) at selected times (the times for each scent) and sequences of scents (a sequence of scents being two or more scents in order; a first sequence 1-3 followed by a second sequence 4-6, and a third sequence 7-10).
With regards to claim 86, Harris teaches a scent delivery system (fig 1-8) comprising a housing (outer housing of the dispenser assemblies shown at 60); a scent cartridge receiver (cartridge mounting sleeves 65) (para [0270]; fig 8); and at least one processor circuit (controller 106; it reads information and processes the information to determine the optimal delivery protocol) and teaches using the processor/controller to control all aspects of the system (para [0046]-[0049] and [0262]).  The recited operation and programming is addressed above in regards to the method above in claim 70.
With regards to claim 88, The instructions (the movie directions) includes a scent track (order of the scents) that specify an activation sequence (order of the scents) for activating multiple different scent media (each different scent) at selected times (the times for each scent) and sequences of scents (a sequence of scents being two or more scents in order; a first sequence 1-3 followed by a second sequence 4-6, and a third sequence 7-10).
With regards to claim 89, Harris teaches sending notifications about a status of the system to a remote control having a display and programming operation using the remote control (para [0261]).  A person having ordinary skill in the art at the time of the invention would have found it obvious to have sent a notification that the scent media did not match the scent activation information in order to update the user about the system status.




Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2010/0243754) (cited by applicant), Maslin “Polyester, An Offbeat Comedy”, Polyester Odorama Technology, and Selander (US 2007/0023540) as applied to claim 71 above and further in view of Chute et al. (US 2002/0069465), Stedman (US 2007/0243791), and Rivera-Cintron (US 2005/0062841).
With regards to claims 72 and 73, Harris does not teach that the notification is an alarm, what the remote control is, or what its components are.  It is therefore necessary and thus obvious to look to the prior art for known scent system remote control devices and notification systems.  
Chute et al. teaches using an alarm to alert a user when the fragrance container is out of fragrance (a status of the device notification) (para [0059]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the remote control to issue an alarm motivated by an expectation of successfully notifying the user of the system status.
Stedman teaches that it is known to use a cellular phone to control a scent system (abstract; claims 15 and 16).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a cellular phone as the remote control motivated by an expectation of successfully being able to interact with and control the scent system.   Further, a person having ordinary skill in the art at the time of the invention would have found it obvious to have substituted one known remote fragrance system control for another motivated by an expectation of successfully controlling the system remotely.
The combination is silent as to the components of a cellular phone controller.  It is therefore necessary and thus obvious to look to the prior art for known components of a cellular phone device used for display and sound output from a remote system.  Rivera-Cintron teaches that it is preferable that a cellular phone used to display audio and visual elements have a transducer (audio output) and a processor (abstract and para [0017]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have  used a cellular phone with a transducer and processor motivated by an expectation of successfully displaying audio and visual information to the user.
The combination results in the limitations of claim 72 that the providing a notification from the scent delivery system includes causing a transducer (audio output) of a communicatively coupled mobile device (cellular phone remote control) to provide at least an aural alert (alarm) or visual alert (display status).
The combination results in the limitations of claim 73 that the providing a notification from the scent delivery system includes transmitting a message (display of status or alarm) to a communicatively coupled processor-based device (cellular phone remote control).

Claims 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2010/0243754) (cited by applicant), Maslin “Polyester, An Offbeat Comedy”, Polyester Odorama Technology, and Selander (US 2007/0023540) as applied to claim 70 above and further in view of Schramm et al. (US 7,610,118).
With regards to claim 75, Harris teaches reading machine-readable information from the cartridge using electrical connections and a chip on the cartridge but does not teach that it is done by optically reading a symbol on the cartridge.  Schramm et al. teaches reading information about the fragrance being used into a scent delivery system using a chip or alternatively optically reading bar codes and other symbols on the scent cartridge (reservoir) (abstract and column 11 to column 12).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one known means for storing and reading information on a scent cartridge for another motivated by an expectation of successfully storing and reading the information.
The combination results in the reading machine-readable information from the scent cartridge removably received by the scent delivery system includes optically reading at least one machine-readable symbol physically associated with the scent cartridge.
With regards to claim 76, Harris teaches reading machine-readable information from the cartridge using electrical connections and a chip on the cartridge but does not teach that it is done wirelessly.  Schramm et al. teaches reading information about the fragrance being used into a scent delivery system using a chip and specifically an RFID tag system (abstract and column 11 to column 12).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one known means for storing and reading information in a scent delivery system for another motivated by an expectation of successfully storing and reading the information.
	The combination results in the reading machine-readable information from the scent cartridge removably received by the scent delivery system includes wirelessly (RFID tag systems use wireless communication; radio waves) reading information from a wireless transponder (RFID tag) physically associated with the scent cartridge (Harris teaches the chip being on the cartridge to ID the contents).

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2010/0243754) (cited by applicant), Maslin “Polyester, An Offbeat Comedy”, Polyester Odorama Technology, and Selander US (2007/0023540) as applied to claim 70 above and further in view of Staiger et al. (US 5,967,045).
With regards to claim 77, Harris teaches reading machine-readable information from the cartridge to identify the contents using electrical connections and a chip on the cartridge but does not teach that it is done by reading a magnetic strip.  Staiger et al. teaches reading information about the contents of a dispensing cartridge using a magnetic reader to read a magnetic strip on the cartridge (column 9, lines 5-27).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one known means for storing and reading information about the contents of a dispensing cartridge for another motivated by an expectation of successfully storing and reading the information.
	The combination results in the reading machine-readable information from the scent cartridge removably received by the scent delivery system includes magnetically reading information from a magnetic strip physically associated with the scent cartridge.


Claims 81-83 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2010/0243754) (cited by applicant), Maslin “Polyester, An Offbeat Comedy”, Polyester Odorama Technology, and Selander US (2007/0023540) as applied to claim 14 above and further in view of Stedman (US 2007/0243791).
With regards to claims 81 and 82, the combination does not teach that the instructions are received wirelessly from a remote.  Stedman teaches that it is known to use a cellular phone to control a scent system (abstract; claims 15 and 16).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a cellular phone as a remote control motivated by an expectation of successfully being able to interact with and control the scent system.   Further, a person having ordinary skill in the art at the time of the invention would have found it obvious to have substituted one known remote fragrance system control for another motivated by an expectation of successfully controlling the system remotely. 
The combination results in receiving the instructions wirelessly from a remote device.
With regards to claim 83, Harris as discussed above teaches that the processor is a processor in a scent delivery device.  The combination does not teach that the instructions are received wirelessly from a remote used by the user.  Stedman teaches that it is known to use a cellular phone to control a scent system (abstract; claims 15 and 16).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a cellular phone as a remote control motivated by an expectation of successfully being able to interact with and control the scent system.   Further, a person having ordinary skill in the art at the time of the invention would have found it obvious to have substituted one known remote fragrance system control for another motivated by an expectation of successfully controlling the system remotely.
The combination results in wherein the at least one processor is a processor in a scent delivery device, and wherein the set of scent activation information in the instructions is based at least in part on user input received via a user interface provided by the scent delivery device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799